MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
February 10, 2006
Wolf et al v. Myers (S52883). Having received no timely filed objections, the court certifies to
the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition
No. 67 (2006), ORS 250.085(9).
Wolf et al v. Myers (S52884). Having received no timely filed objections, the court certifies to
the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition
No. 68 (2006), ORS 250.085(9).